940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Shawn HUFFMAN, Defendant-Appellant.
No. 91-1672.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1991.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The defendant appeals the district court's denial of his motion to reconsider the court's order that he be detained pending trial.  The defendant has filed a brief in support of his release and the government has filed a brief in opposition.  Upon consideration of the documents before the court, the court concludes that the district court did not err in denying pretrial release.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


2
It is therefore ORDERED that the district court's order is affirmed.